DISCRETIONARY INVESTMENT MANAGEMENT AGREEMENT

This DISCRETIONARY INVESTMENT MANAGEMENT AGREEMENT (the “Agreement”), is made
the 21 day of November, 2008, and is between GOLDMAN SACHS ASSET MANAGEMENT,
L.P. (the “Manager”) and ALLIED WORLD REINSURANCE COMPANY (the “Beneficiary”), a
New Jersey company.

WHEREAS, Mellon Bank, N.A., a national banking association organized and
existing under the laws of the United States (herein, in its capacity as trustee
of the “Trust Account” as defined below, referred to as the “Trustee”) is in the
business of providing trust services to its clients and currently acts as
trustee to the Trust Account pursuant to a certain Trust Agreement dated as of
     , 2008 (the “Trust Agreement”) by and among Allied World Assurance Company,
Ltd (as “Grantor”), the Trustee, and the Beneficiary;

WHEREAS, the Manager is engaged in the business of providing investment advisory
and management services;

WHEREAS, the Manager is headquartered in New York, New York and has significant
assets and employees in the United States in connection with providing
investment advisory and management services; and

WHEREAS, the Beneficiary wishes to retain the investment management services of
the Manager in respect of the Trust Account entrusted to the Manager for
management (the “Account”), and the Manager is willing to provide such services
subject to the terms and conditions set forth below.

THE PARTIES AGREE THAT:

1. Appointment and Acceptance.

1.1 The Beneficiary hereby appoints the Manager as the investment manager of the
Account (as defined in Section 2) for the purpose of selecting and executing
transactions which are in compliance with the investment guidelines as set out
in Appendix A (the “Guidelines”) as agent of the Account, and the Manager hereby
accepts such appointment. Notwithstanding anything in this Agreement to the
contrary, the Manager may, at its own discretion, delegate any or all of its
discretionary investment, advisory and other rights, powers, functions and
obligations hereunder to any affiliate of the Manager, without further consent
of any party hereto; provided that the Manager shall always remain liable for
its obligations hereunder and for all actions of any such affiliates to the same
extent as the Manager is liable for its own actions hereunder. In such event,
references herein to the Manager shall be deemed to be references to the
relevant affiliate to which the Manager delegates responsibilities hereunder.
For purposes of this Agreement, the lower case term “affiliate(s)” shall be
defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended.

The Manager is regulated by the Securities and Exchange Commission in the
conduct of its investment advisory business in the United States.

1.2 The Beneficiary may from time to time, upon at least 10 days’ written notice
to the Manager, amend the Guidelines; provided that the Beneficiary may not
amend the Guidelines to impose additional monitoring, reporting or other
material obligations on the Manager without the Manager’s consent. In the event
of an amendment to the Guidelines, the parties shall mutually agree to an
appropriate fee schedule for any additional asset class.

1.3 The Manager may in its sole discretion, in accordance with the Guidelines,
invest the Account in any investment company, unit trust or other collective
investment fund, registered or non-registered, for which the Manager or any of
its affiliates serves as investment adviser (“Affiliated Fund(s)”); provided,
however, that in respect to fixed income accounts any such Affiliated Fund shall
be a money market sweep vehicle or similar fund for the management of short term
cash balances in the Account, or in the Goldman Sachs Funds S.I.C.A.V. – Global
High Yield Portfolio. In connection with such investments in an Affiliated Fund,
the Beneficiary will, except as otherwise agreed in writing, pay all fees
associated with investing in the Affiliated Fund, and any Affiliated Fund’s
advisory or administrative fee will not be offset against fees payable in
accordance with the fee schedule hereunder.  The Beneficiary acknowledges that
the fees paid in connection with an Affiliated Fund may be higher than fees for
certain comparable, non affiliated collective investment funds.

2. Account.

2.1 The “Account” shall initially consist of the cash and other assets of the
trust account (the “Trust Account”) listed in the schedule of assets separately
furnished in writing to the Manager by the Beneficiary. Any cash, securities or
other assets delivered by the Grantor to the Trustee or deposited by the Grantor
in the Trust Account, plus all investments, reinvestments and proceeds of the
sale thereof, including, without limitation, all interest, dividends and
appreciation on investments shall also comprise part of the “Account”. Subject
to the written approval of the Customer, the Account may be divided into one or
more “Sub-Accounts” with each subject to separate fee schedules and Guidelines.
The Trustee shall notify the Manager of any additions made to, or withdrawals
made from, the Account; it being understood and agreed, that the Beneficiary
shall not withdraw funds from the Account in order to invest such funds,
including without limitation in any other money market investment vehicle.

2.2 In the event that the Trustee notifies the Manager of a pending addition to
the Account on a specified future date, the Manager shall have the authority to
effect transactions on behalf of the Account for settlement on or after the
specified date on the assumption that such assets shall become part of the
Account by such date and the Beneficiary shall be responsible for all
transactions effected on the basis of such assumption.

3. Authority of Manager.

3.1 The Manager is hereby authorized to supervise and direct the investment and
reinvestment of the assets in the Account, with full power of substitution, with
authority and at its discretion, on the Account’s behalf and at the Account’s
risk, subject to the terms of this Agreement including the Guidelines.

3.2 Failure to comply with any specific guideline or restriction contained in
the Guidelines because of market fluctuation, changes in the capital structure
of any Account company, rating agency or credit rating changes, or withdrawals
or other events outside of the Manager’s control will not be deemed a breach of
the Guidelines or this Agreement, provided that (i) the Manager cures such
failure to comply as soon as practicable after its discovery by the Manager, or
(ii) the Manager believes that such a cure would not be in the best interests of
the Account, the Manager promptly notifies the Beneficiary of such
non-compliance and its belief with respect to cure, and the Beneficiary provides
written notice instructing the Manager to allow the Account to remain outside
the Guidelines in respect of such non-compliance.

3.3 Subject to the Guidelines, the Manager’s authority shall include, without
limitation, the power to buy, sell, retain, exchange or otherwise deal in
investments and effect transactions; and to exercise all such other powers as
the Manager in its sole discretion deems appropriate in relation to investing
and executing transactions for the Account.

3.4 Subject to any other written instructions of the Beneficiary, the Manager is
hereby appointed the Account’s agent and attorney-in-fact to exercise in its
discretion all rights and perform all duties which may be exercisable in
relation to any assets in the Account, including, without limitation, the right
to vote, tender or exchange any securities in the Account, to execute waivers,
consents and other instruments with respect to such securities, to endorse,
transfer or deliver such securities and to participate in or consent to any plan
of reorganization, merger, combination, consolidation, liquidation or similar
plan with reference to such securities. Notwithstanding the above, the
Beneficiary or its Custodian, and not the Manager, shall make any and all
filings in connection with any securities litigation or class action lawsuits
involving securities held or that were held in the Account. However, the Manager
shall not incur any liability to the Account by reason of any exercise of, or
failure to exercise, any such discretion, and further, the Manager shall not
incur any liability for any failure arising from an act or omission of a person
other than the Manager, in each case, subject to the Manager’s standard of
liability as set forth in Section 7.1 hereof. The Beneficiary understands that
the Manager may, from time to time and at the Manager’s expense, establish
guidelines for the voting of proxies and employ the services of a proxy voting
service in exercising proxy votes in accordance with the Manager’s guidelines.

3.5 The Manager may open accounts (for example with brokers and other market
counterparties) and execute documents, warranties, indemnities and
representation letters in the name of, binding against and on behalf of the
Account to the extent customary and reasonably necessary or desirable in the
Manager’s view to carry out the Manager’s activities under this Agreement.

3.6 The Beneficiary agrees to notify the Manager immediately in writing in the
event that the authority and/or discretion of the Manager, as contemplated by
this Section 4, becomes or is reasonably likely to become fettered in any way
which may include, without limitation, circumstances where any of the assets in
the Account become subject to rights exercisable by third parties where such
third parties may have a right of veto of those investment decisions made by the
Manager (referred to in this Section 3.6 as “Controlled Assets”). The Manager
shall use its reasonable endeavours, subject always to applicable law and
regulation and the terms hereof, to comply with any direction of the Beneficiary
in respect of the Controlled Assets but, except for the Manager’s gross
negligence, bad faith or wilful misconduct to comply with such direction (which
must be reasonable), the Manager shall not be responsible for any losses or
liabilities howsoever incurred and which are attributable to the Controlled
Assets.

4. Account Transactions.

4.1 The Manager will place orders for the execution of transactions on behalf of
the Trust Account on a best execution basis and in accordance with Part II of
the Manager’s Form ADV, as may be amended from time to time. The Manager may, in
its discretion, bunch and aggregate orders for the Account. The Manager is not
required to aggregate orders. The Manager hereby notifies the Beneficiary that
aggregation may work against as well as for the Account’s interest.

4.2 The Manager may not execute trades with or through itself or any of its
affiliates acting as agent or as principal. The Manager may execute transactions
in which the Manager, its affiliates and/or their personnel have interests as
described in Sections 1.3 and 13 hereof. The Manager is authorized to effect
cross transactions between the Account and other accounts managed by the Manager
and its affiliates provided that remuneration paid by the Account for the
execution of such transactions shall be paid to broker-dealers unaffiliated with
the Manager and provided, further, that the terms of such cross transactions
are, in the Manager’s reasonable view, fair and equitable to the Account. Such
cross transactions enable the Manager to purchase or sell a block of securities
for the Account at a set price and possibly avoid an unfavorable price movement
that may be created through entrance into the market with such purchase or sell
order. The Manager believes that such transactions can provide meaningful
benefits for its clients. However, the Manager has a potentially conflicting
division of loyalties and responsibilities regarding both parties to such
transactions.

4.3 The Manager may cause the Trustee to advance cash on the Account’s behalf to
facilitate execution and settlement of transactions in the Account.

5. Custody. The Account shall be held by the Trustee as custodian pursuant to
the Trust Agreement. The Manager and, except as may be otherwise specifically
provided by the Trust Agreement, its affiliates shall at no time have custody or
physical control of the assets and cash in the Account. The Beneficiary shall
instruct the Trustee to provide the Manager with such periodic reports
concerning the status of the Account as the Manager may reasonably request from
time to time. The Beneficiary will not change the custodian without giving the
Manager reasonable prior written notice of its intention to do so together with
the name and other relevant information with respect to the new custodian. The
quarterly fee shall be billed in arrears for each calendar quarter and payable
in U.S. dollars within 30 days upon receipt of a reasonably detailed invoice.
The Beneficiary will arrange for the Trustee to send to the Beneficiary and the
Grantor, no less than quarterly, a statement showing all amounts disbursed from
the Account to the Manager. Neither the Manager nor its affiliates shall have
any responsibilities for the selection, appointment or monitoring of the Trustee
and shall not be liable for any act or omission of the Trustee.

6. Representations and Warranties.

6.1 The Manager hereby represents and warrants to and agrees that:

6.1.1. this Agreement has been duly authorized, executed and delivered by the
Manager and constitutes its legal, valid and binding obligation;

6.1.2. the execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and the payment (or receipt, as applicable) of the fees described herein
shall not violate or conflict with any constitutive document, agreement,
instrument, law, rule, order or regulation binding on it;

6.1.3. the Manager has and will maintain in full force and effect with respect
to itself and its affiliates, all approvals, consents, registrations, filings
and licenses required to enable it to execute, deliver and perform its
obligations under this Agreement.

6.2 The Beneficiary hereby represents and warrants to and agrees with the
Manager that:

6.2.1 it is acting on behalf of the sole beneficial owner or owners of the
Account and that no restrictions exist on the transfer, sale or other
disposition of the assets in the Account and that no option, lien, charge,
security or encumbrance exists or will, due to any act or omission of the
Beneficiary, exist over any of the said assets;

6.2.2 this Agreement has been duly authorized, executed and delivered by the
Beneficiary and constitutes its legal, valid and binding obligation;

6.2.3 the Beneficiary shall provide in writing and update as necessary a list of
companies in which the Beneficiary prohibits the Manager from investing, whether
for regulatory or other reasons;

6.2.4 (i) all transactions in securities, futures, options, forwards and other
instruments and obligations of any kind relating thereto authorized by the
Guidelines (collectively, “Obligations”) are within its power, are duly
authorized and, when duly entered into with a counterparty, will be the legal,
valid and binding Obligations of the Beneficiary and the Account; (ii) all
transactions and agreements authorized under this Agreement and the Guidelines
which the Manager enters on behalf of the Account will not violate the
constituent documents of, or any law, rule, regulation, order or judgment
binding on the Beneficiary or the Account, or any contractual restriction
binding on or affecting the Account or the Beneficiary’s properties and no
governmental or other notice or consent is required in connection with the
execution, delivery or performance of this Agreement by the Beneficiary or of
any agreements governing or relating to Obligations, subject to the Manager’s
compliance with this Agreement including the attachments hereto; and (iii) the
Beneficiary will give the Manager reasonable notice of its intention to deal or
authorize anyone other than the Manager to deal with the Account. Furthermore,
the Beneficiary agrees to inform the Manager promptly in writing if any
representation, warranty or agreement made by the Beneficiary in this Agreement
is no longer true or requires exception and/or modification to remain true; and

6.2.5 the Beneficiary is a “Qualified Institutional Buyer” as defined under
Rule 144A under the Securities Act of 1933.

7. Limitation of Liability; Indemnification.

7.1 Except for the breach of the confidentiality obligations as provided for in
Section 11, the Manager shall not be liable for any expenses, losses, damages,
liabilities, demands, charges and claims of any kind or nature whatsoever
(including, without limitation, any legal expenses and costs and expenses
relating to investigating or defending any demands, charges and claims)
(collectively “Losses”) by or with respect to the Account, except to the extent
that such Losses are the result of an act or omission taken or omitted by the
Manager during the term of the Agreement hereunder which constitutes gross
negligence, bad faith or willful misconduct with respect to the Manager’s
obligations hereunder (including its obligations to select and execute
transactions in accordance with the Guidelines as described in Section 1 hereof
or if the Manager accepted instructions which do not correspond to terms of
Section 8 of this Agreement), with respect to which the Manager shall remain
liable. Without limitation, the Manager shall not have breached any obligation
to the Account and shall incur no liability for Losses resulting from (i) the
actions of the Beneficiary or Trustee or other agents, following directions of
the Beneficiary or the Manager’s failure to follow unlawful or unreasonable
directions of the Beneficiary or (ii) force majeure or other events beyond the
control of the Manager, including, without limitation, any failure, default or
delay in performance resulting from computer failure, breakdown in
communications or market disruptions not reasonably within the control of the
Manager. No warranty is given by the Manager as to the performance or
profitability of the Account or any part thereof or that the investment
objectives of the Account, including, without limitation, its risk control or
return objectives, will be successfully accomplished, and the Manager shall have
no liability in respect of any Losses arising as a result of a change in market
conditions, unless resulting from the Manager’s gross negligence, bad faith or
willful misconduct (with respect to which the Manager shall remain liable).
Where the investment objective of the Account refers to a benchmark index as set
out in the Guidelines, for the avoidance of doubt the Manager will not be
obliged to manage the Account in accordance with the composition of that index,
but will be subject at all times to the Investment Guidelines.

7.2 The Grantor shall reimburse, indemnify and hold harmless the Manager, its
affiliates and their directors, officers and employees and any person controlled
by or controlling the Manager (collectively, the “indemnitees”) for, from and
against any and all Losses (i) relating to this Agreement or the Account arising
out of any misrepresentation or act or omission or alleged act or omission on
the part of the Beneficiary, the Trustee or any of their agents or (ii) arising
or relating to any demand, charge or claim in respect of an indemnitee’s acts,
omissions, transactions, duties, obligations or responsibilities arising
pursuant to this Agreement, unless such demand, charge or claim results from the
Manager’s gross negligence, bad faith or willful misconduct or such indemnitee
shall have settled such demands, charges and claims without the Beneficiary’s
consent.

7.3 Nothing in this Agreement shall exclude or restrict any duty or liability to
the Beneficiary which the Manager may have under applicable laws, rules or
regulations. Additionally, U.S. federal and state securities laws impose
liabilities under certain circumstances on persons who act in good faith, and
nothing in this Agreement shall constitute a waiver or limitation of any rights
that the Beneficiary may have under any applicable U.S. federal or state
securities laws.

8. Directions to the Manager.

8.1 All directions to the Manager shall be in writing signed either by the
Beneficiary or by an authorized agent of the Beneficiary.

8.2 For this purpose, the term “in writing” shall include directions given by
facsimile or electronic mail. A list of persons authorized to give instructions
to the Manager hereunder with specimen signatures is set out in Appendix C to
this Agreement that may be amended from time to time. The Beneficiary may revise
the list of authorized persons from time to time by sending the Manager a
revised list which has been certified either by the Beneficiary or by a duly
authorized agent of the Beneficiary. The Manager shall be entitled to rely upon
any direction from, or document signed by, any person listed in Appendix C of
this Agreement. The Manager shall have no liability in respect of fax
transmission errors or interceptions of email communications by unauthorized
persons; provided, however, that any such interceptions do not occur due to
grossly negligent security measures of the Manager. The Manager shall be under
no duty to make any investigation or inquiry as to any statement contained in
any writing and may accept the same as conclusive evidence of the truth and
accuracy of the statements therein contained.

8.3 Directions given to the Manager shall be effective only upon actual receipt
by the Manager and shall be acknowledged by the Manager through its actions,
unless the Beneficiary is advised by the Manager otherwise or unless the
Beneficiary requests otherwise in the text of its directions.

9. Reports and Valuation. The Manager shall promptly provide the Beneficiary and
the Grantor with written reports containing the valuations and status of the
Account on a monthly basis, within 15 days after the end of the month, or
otherwise as they may from time to time reasonably request, except that written
confirmations of brokerage transactions shall be promptly sent solely to the
Manager.

10. Non-Assignability. No assignment of this Agreement may be made by any party
except with the written consent of the other signatories hereto, provided that
an assignment by operation of law shall not require written consent unless
required by applicable law. Subject to the foregoing, the provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. The Beneficiary will be notified by the Manager of a change
in general partners of the Manager within a reasonable time thereafter.

11. Confidential Information. All proprietary client information of the
Beneficiary and Grantor and proprietary information and advice of the Manager
(collectively, the “Information”) shall be treated as confidential by the other
party hereto and shall not be disclosed to the public by such other party except
(i) if such Information is or becomes available to the public or industry
sources other than as a result of disclosure by the receiving party or by
someone known to such party to have an obligation to keep such Information
confidential ; (ii) receiving party can demonstrate that the Information was in
its possession prior to the time of disclosure by the disclosing party;
(iii) the information is independently developed by or for the receiving party
by persons not having access to the Information hereunder; or (iv) the
Information is, on the advice of legal counsel, required to be disclosed by law
or by legal process. Notwithstanding the foregoing, if the receiving party
receives a request to disclose all or any part of the Information under a
subpoena or other order issued by a court of competent jurisdiction or by a
government agency, the receiving party shall, if possible: (i) give the
disclosing party prompt written notice of such request; (ii) consult with the
disclosing party on the advisability of taking reasonable steps to resist or
narrow that request and if disclosure of that Information is required, furnish
only such portion of the Information as the receiving party is advised by
counsel is legally required to be disclosed; and (iii) cooperate with the
disclosing party, at the disclosing party’s expense in obtaining protective
orders or undertakings that confidential treatment will be afforded any of such
Information so furnished and, if disclosure of any such Information is required,
only that portion of such Information as to which disclosure is so required
shall be disclosed. Notwithstanding the foregoing, the Beneficiary hereby
consents to the disclosure by the Manager of the Account name to brokers and
dealers (including, without limitation, any futures brokers and futures
commission merchants if futures are permitted by the Guidelines) whether
executing or clearing, to carry out the Manager’s activities under this
Agreement. The Manager may not disclose the Beneficiary’s name to consultants
and prospective clients as part of a representative client list in connection
with the compilation of marketing materials without the prior written consent of
the Beneficiary.

The receiving party acknowledges and agrees that, in the event of any breach of
this Agreement, the disclosing party might be irreparably and immediately harmed
and unable to be made whole by monetary damages. It is accordingly agreed that
the disclosing party, in addition to any other remedy to which it may be
entitled in law or equity, will be entitled to seek an injunction or injunctions
to remedy breaches of this Agreement.

12. Remuneration; Expenses. For its discretionary investment management services
hereunder, the Manager shall be entitled to the fees and terms of payment as set
forth in Appendix B to this Agreement, as the same may be amended from time to
time by written agreement signed by the parties. The Manager may, at its
discretion, make payments out of such fees to any affiliate from which the
Manager obtains assistance. Custodian fees, if any, are charged separately by
the Trustee and are not included in Appendix B unless specifically set forth
therein. The Account or Grantor, as applicable, shall be responsible for payment
of brokerage commissions, transfer fees, registration costs, taxes and other
similar reasonable out of pocket costs and transaction-related expenses and fees
arising out of transactions in/management of the Account and the Beneficiary
hereby authorizes the Manager to incur such expenses for the Account, provided
that any such expenses so incurred are disclosed in reasonable detail in reports
contemplated by Section 9 hereof. All fees are exclusive of any value added or
similar taxes which, if payable, shall be payable by the Grantor.

13. Services to Other Clients; Certain Affiliated Activities.

13.1 The relationship between the Manager and the Beneficiary and the Account is
as described in this Agreement and permits, expressly as set forth herein, the
Manager and its affiliates to effect transactions with or for the Account in
instances in which the Manager and its affiliates may have multiple interests.
In this regard, the Manager is part of a worldwide, full service investment
banking, broker-dealer, asset management organization, and as such, the Manager
and its affiliates (the “Firm”) and their managing directors, directors,
officers and employees (“Personnel”) may have multiple advisory, transactional
and financial and other interests in securities, instruments and companies that
may be purchased, sold or held by the Manager for the Account. The Firm may act
as adviser to clients in investment banking, financial advisory, asset
management and other capacities related to instruments that may be purchased,
sold or held in the Account, and the Firm may issue, or be engaged as
underwriter for the issuer of, instruments that the Account may purchase, sell
or hold. At times, these activities may cause departments of the Firm to give
advice to clients that may cause these clients to take actions adverse to the
interests of the Account. The Firm and Personnel may act in a proprietary
capacity with long or short positions, in instruments of all types, including
those that the Account may purchase, sell or hold. Such activities could affect
the prices and availability of the securities and instruments that the Manager
seeks to buy or sell for the Account, which could adversely impact the
performance of the Account. Personnel may serve as directors of companies the
securities of which the Account may purchase, sell, or hold. The Firm and
Personnel may give advice, and take action, with respect to any of the Firm’s
clients or proprietary accounts that may differ from the advice given, or may
involve a different timing or nature of action taken, than with respect to any
one or all of the Manager’s accounts, and effect transactions for such clients
or proprietary accounts at prices or rates that may be more or less favorable
than for the Account. The Firm and Personnel may obtain and keep any profits,
commissions and fees accruing to them in connection with other activities for
themselves and other clients and their own accounts and the Manager’s fees as
set forth in this Agreement shall not be abated thereby.

13.2 The ability of the Manager and its affiliates to effect and/or recommend
transactions may be restricted by applicable regulatory requirements in the
United Kingdom, the European Union, the United States or elsewhere and/or their
internal policies designed to comply with such requirements. As a result, there
may be periods when the Manager will not initiate or recommend certain types of
transactions in certain investments when the Manager or its affiliates are
performing investment banking or other services or when aggregated position
limits have been reached and the Beneficiary will not be advised of that fact.
Without limitation, when the Manager or an affiliate is engaged in an
underwriting or other distribution of securities of a company, the Manager may
in certain circumstances be prohibited from purchasing or recommending the
purchase of certain securities of that company for its clients.

13.3 From time to time at the Manager’s discretion, advisory Personnel may
consult with Personnel in proprietary trading or other areas of the Firm or form
investment policy committees comprised of such Firm Personnel, and the
performance of Firm Personnel obligations related to their consultation with the
Manager could conflict with their areas of primary responsibility within the
Firm. In connection with their activities with the Manager, such Firm Personnel
may receive information regarding the Manager’s proposed investment activities
which is not generally available to the public. However, there will be no
obligation on the part of such Firm Personnel to make available for use by
investment management clients of the Manager any information or strategies known
to them or developed in connection with their client, proprietary or other
activities. In addition, the Firm will be under no obligation to make available
any research or analysis prior to its public dissemination. Furthermore, the
Firm shall have no obligation to recommend for purchase or sale by investment
management accounts of the Manager any security that the Firm or Personnel may
purchase for themselves or for any other clients. The Firm shall have no
obligation to seek to obtain any material, non-public (“inside”) information
about any issuer of securities, and will not effect transactions for investment
management accounts of the Manager on the basis of any inside information as may
come into its possession.

13.4 In the event that the Manager is authorized to effect transactions in
derivatives pursuant to the Guidelines, including contingent liability
investments, it may settle or close out such transactions without contacting the
Beneficiary. The Manager may debit the Account with any sums required to pay or
supplement any deposit or margin support of such transaction.

14. Duration and Termination.

14.1 This Agreement may be terminated by (a) either party at any time upon
30 days’ prior written notice to the other party; (b) immediately by either
party in the event of a material breach by the other party of the terms of this
Agreement and failure to cure such violation within 30 days of becoming aware
of, or receiving notice from, the other party of such violation; or (c) by the
Beneficiary at any time with Cause (as defined below) or upon a Change in
Control (as defined below) of The Goldman Sachs Group, Inc. or the Manager.
“Cause” shall mean (a) a willful violation by the Manager of this Agreement or
the Guidelines and (b) suspension of payments by the Manager of its debts, entry
by the Manager into an arrangement with its creditors, cessation of business by
the Manager, or threats by the Manager to cease carrying on its business, or the
bankruptcy, insolvency, liquidation, rehabilitation or reorganization of the
Manager, or the appointment of a receiver, liquidator or rehabilitator to cover
the Manager. “Change in Control” shall mean the acquisition of ownership,
directly or indirectly, beneficially or of record, by any person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of interests representing more than 50% of the voting interest of a corporation
or other entity, but excluding any such person or group that owns interests
representing more than 50% of such voting interests on the date hereof.

14.2 Upon termination in accordance with this Section, the Grantor will pay the
fees of the Manager referred to in Section 12 of this Agreement prorated to the
date of termination and the Account shall honor any trades entered but not
settled before the date of any such termination. Sections 6, 7, 11and 20 shall
survive the termination of this Agreement. Upon termination, except as the
Beneficiary may otherwise direct, the Account will be liquidated in an orderly
manner at a fee to be agreed between the parties.

15. Notices. Except as otherwise specifically provided in Section 8, all notices
shall be deemed duly given when sent in writing to the appropriate party at the
addresses appearing at the end of this Agreement for each signatory hereto, or
to such other address as shall be notified in writing by that party to the other
party from time to time or, if sent by facsimile transmission, upon
transmission.

16. Entire Agreement; Amendment, Etc.

16.1 This Agreement, including the Appendices attached hereto, states the entire
agreement of the parties with respect to management of the Account and no
variation to this Agreement shall be effective unless amended by a writing
signed by the parties hereto.

16.2 In the event that any term, condition or provision of this Agreement is
held to be a violation of any applicable law, statute or regulation the same
shall be deemed to be deleted from this Agreement and shall be of no force and
effect and this Agreement shall remain in full force and effect as if such term,
condition or provision had not originally been contained in this Agreement.
Notwithstanding the foregoing, in the event of such deletion the parties shall
negotiate in good faith in order to agree to the terms of a mutually acceptable
and satisfactory alternative provision in place of the provision so deleted.

16.3. A person who is not a party to this Agreement has no right to enforce any
term of this Agreement.

17. Effective Date. This Agreement shall become effective on the day and year
first written above. The Manager shall commence its discretionary investment
management activities, as contemplated under the Agreement, on the earlier of
the date of (i) execution of this Agreement by each of the parties, (ii) the
receipt by the Manager of confirmation in writing from the Trustee that either
cleared funds are available to the Manager for investment on behalf of the
Account or that assets initially comprising the Account have been delivered to
the Trustee and are available for disposition by the Manager, or (iii) such
other date agreed upon in writing between the Manager and the Beneficiary.

18. Complaints. Without prejudice to any and all rights that the Beneficiary may
have under this Agreement and applicable law, all formal complaints should in
the first instance be made in writing to the Manager, c/o its Chief Executive
Officer, 32 Old Slip, New York, NY 10005.

19. Miscellaneous. The Beneficiary agrees that telephone conversations between
it and the Manager and its affiliates may be recorded. The Beneficiary will
inform its employees and subcontractors of such recording and obtain any
statements of consent that are necessary.

20. Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of New York. The parties to this Agreement
agree that any disagreement, dispute, claim or defense arising in, under or
related to this Agreement including but not limited to, any performance, duty,
obligation, benefit, or interpretation pertinent to the Agreement shall be
brought in a federal court located in the City of New York.

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

2

      GOLDMAN SACHS ASSET MANAGEMENT, L.P.   ALLIED WORLD REINSURANCE COMPANY
By: _/s/ Maire M. O’Neil     
  By:     /s/ Joan H. Dillard     
 
   
Name: Maire M. O’Neill
Title: Managing Director
Notice Address:
  Name: Joan H. Dillard
Title: SVP and Chief Financial Officer
Notice Address:
Goldman Sachs Asset Management, L.P.
32 Old Slip
New York, NY 10005
  27 Richmond Road
Pembroke HM 08
Bermuda

Agreed and Acknowledged by:

Allied World Assurance Company, Ltd (as Grantor)

By:     /s/ Joan H. Dillard     
Name: Joan H. Dillard
Title: SVP and Chief Financial Officer


Notice Address:
27 Richmond Road
Pembroke HM 08
Bermuda

3